Batman, C. J.
— Joseph Byrne commenced this action against the city of Indianapolis and the Vandalia Railroad Company to recover damages for personal *244injuries- alleged to have been sustained by reason of a defect in South- Belmont avenue, a street in said city along its western boundary. After the cause had been put at issue by the filing of general denials, it was submitted to a jury for trial, resulting in a verdict against both defendants for the sum of $200. .Bach defendant filed a motion for a new trial, the motion of the city being-overruled, and the motion of the railroad company being sustained. The court rendered judgment against the city on the verdict, from which judgment it now appeals and has assigned the action of the court in overruling its motion for a new trial as the sole error on which it relies for reversal.
The only error presented by this appeal relates to the action of the court in permitting appellee Byrne, while testifying as a witness on his own'behalf, to answer the following question over appellant’s objection, and in refusing to strike out the answer thereto: “Was this place you fell into, this rut or washout, in the city of Indianapolis'?” Answer, “Yes.” The record discloses that the purpose of this question and answer was to show that the place at which the witness received his alleged injury was within the corporate limits of said city. The question and answer were proper for such purpose, and the court did not err in its rulings with reference thereto. McKeen v. Haskell (1886), 108 Ind. 97, 8 N. E. 901; Shea v. City of Muncie (1897), 148 Ind. 14, 46 N. E. 138; Indianapolis Union R. Co. v. Waddington (1907), 169 Ind. 448, 82 N. E. 1030; New York, etc., R. Co. v. Lind (1913), 180 Ind. 38, 102 N. E. 449; Wabash R. Co. v. Gretzinger (1914), 182 Ind. 155, 104 N. E. 69. These authorities render a discussion of the question unnecessary. Appellant cites the case of Miller v. City of *245Valparaiso (1893), 10 Ind. App. 22, 37 N. E. 418, in support of its contention, but it is sufficient to say in answer thereto that, while the method of proof there-suggested might have been followed, it was not necessary to do so, as shown by the authorities cited.
"We find no error in the record. Judgment affirmed.